Title: General Orders, 22 October 1778
From: Washington, George
To: 


          
            Head-Quarters Frederick’sburgh Thursday Octr 22d 1778.
            Parole Rhode-Island—C. Signs Rupert Rehoboth.
            
          
          Nixons, Huntington’s and Parsons’s Brigades are to march at seven ôClock tomorrow morning from the Left under the Command of Major Genl MacDougall—The Quarter Master General will give the Route.
          The first Connecticutt Regiment to be stationed at Danbury to guard the Stores now there ’till further orders.
        